Dismissed and Opinion Filed June 23, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01435-CV

                          IRINA VALENTINA TREST, Appellant

                                               V.

                                  AH4R-TX2, LLC, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-1760-2014

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill

       By postcard dated May 18, 2015, we directed appellant to file her brief, originally due

May 14, 2015, no later than May 28, 2015. Although cautioned that failure to comply would

result in dismissal of the appeal, appellant has failed to file her brief. See TEX. R. APP. P.

38.8(a)(1). Accordingly, we dismiss the appeal. See id. & 42.3(b),(c).




141435F.P05                                         /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IRINA VALENTINA TREST, Appellant                   On Appeal from the County Court at Law
                                                   No. 6, Collin County, Texas
No. 05-14-01435-CV        V.                       Trial Court Cause No. 006-1760-2014.
                                                   Opinion delivered by Justice Whitehill.
AH4R-TX2, LLC, Appellee                            Justices Francis and Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee AH4R-TX2, LLC recover its costs, if any, of this appeal from
appellant Irina Valentina Trest.


Judgment entered June 23, 2015.




                                             –2–